department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date vil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil nos legend b officer f for-profit comp o promoter u date v date x date y state z state dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below are private rather than public interests being served therefore prohibiting you from qualifying for exemption under sec_501 of the irc are you operating exclusively for exempt purposes as described in sec_501 of the irc issue sec_1 facts you were incorporated on date x in state y and operate in state z you do not have bylaws in describing the history of your formation you state your founder b was contacted by o a for profit grant writing corporation you explained that o assisted b in three different types of grants one was for you the non profit corporation the second was for b’s for-profit corporation f and the third was an e-1 land grant all copies of contracts with o list b as the client you state that b has paid approximately dollar_figure in fees to o to write the grants submit the application form_1023 to the irs and then send letters to various corporations to facilitate donations you explain another dollar_figure will be paid to o if funding is secured you state you formed the nonprofit corporation when you became aware you would not be able to receive donations from larger corporations without becoming a nonprofit you state according to o approximately corporations will be contacted with requests for grants totaling up to company o contacted the owner of company f and proposed individual b pursue grants on date u individual b signed a contract and paid company o dollar_figure research by individual b individual b became aware that donations from corporations are no larger than dollar_figure without becoming a non-profit organization with a tax exempt status then on date v individual b signed a contract and paid company o an additional dollar_figure for sec_501 with the i r s to get grants for f after significant to write grants and file your purpose and proposed operations are comparable to b’s for profit business f both you and f include b’s surname in your business name both you and f have as the primary activities chiropractic services b is a chiropractor and sole owner of f a chiropractic clinic b is your founder and currently serves as your president and secretary you too will operate a chiropractic clinic additional information requests describe the clinic as our clinic and you state your purpose if funded is to expand the indigent care part of our clinic which we are struggling to do so because of the current state of the financial problems due to our economy as well as the lack of health care coverage in fact the operations of the two entities you and f are so similar your responses to in a letter explaining your program you state you state you will your narrative statement provides that you were formed for the purpose of providing complete chiropractic charitable care and wellness education to people in nursing homes drug rehab centers homeless shelters and indigent individuals who otherwise would not be able to financially afford such services you state state you further your letter written for potential donors was under the letterhead of individual b the letter requests funds for individual b letter refers to individual b as the and states that he is the you provide a project outline statement of needs that lists what you will do if you receive the grant money it includes hiring new employees moving from your current location to a larger space and buying additional equipment such as ultrasound machines traction units tables digital e-ray unit etc the letterhead for the budget is for the you provide a for-profit business f the bulk of the expenses are salaries payroll and rent other than utilities the expenses include the following x-ray supply insurance forms stamps workers comp ins office liability insurance malpractice insurance_business licenses property_tax further you state after you are up and running individual b will receive a graduated salary based on the amount of responsibility and patients treated you state that as you grow the for-profit f and you will be two separate entities the fees for each will be based on the state workers compensation fee structure the fees are at cost you state f has approximately to patients who will be transferred to you for their medication needs you will assign staff to contact all patients who have received indigent care in the past and qualify them to receive care from you you further state no monies or patients have been received or seen since incorporating you initially represent you will operate at f’s facility then at f’s facility on alternate days and in your most recent response at a separate location yjour plan is to have different treatment options available for your patients o o m holistic medical doctor chiropractor licensed physical therapist massage therapist acupuncturists nutritionist wellness counselor and psychotherapist will be available upon need y our staff will consist of front desk girls one will do the initial scheduling one will do exiting scheduling and one will assist in the billing department we you will have billers one will be primary and responsible for qualification of patient's financial needs verifying insurance if any setting up payment plans if needed the financial department will be the responsibility of the primary billing department they will handle all primary insurance billing entering daily charges the secondary billing department will handle all record keeping entering all payments appealing rejected claims patient statements establishing indigent care helping patients in all aspects of their care the officer manager b will handle allinteractions between state organizations present financial hardship cases at staff meeting and coordination patients with attorney state agencies and foundation funds you describe your evaluation process as patients and or guarantors will be evaluated for charity care approval prior to services being rendered at the time of service or as soon as practical after service has been provided to the patient patients will be screened for third-party payment sources medicaid benefits and or medicare benefits failure to apply for such resources may result in denial of the charity application you will allow a patient and or guarantor to apply for charity care at any point from pre-services to final payment of bill so long as the account has not been forwarded to a collection agency finally you state there will be referrals between f and you law sec_501 of the code provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations defines the term charitable as including the promotion of social welfare by organizations designed to relieve the poor and distressed or the underprivileged to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration revrul_69_266 1969_1_cb_151 ruled that an organization formed and controlled by a doctor of medicine who was hired to conduct research programs consisting of examining and treating patients who were charged the prevailing fees for services rendered did not quality for exemption under section dollar_figure of revproc_2010_9 r b exempt status will be recognized in advance of the commencement of operations if the proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed in order to satisfy this criteria the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 71_tc_1067 a nonprofit organization paid a for-profit corporation for the licenses to conduct est programs the est programs involved training seminars and lectures in the areas of intrapersonal awareness and communication the court held that denial of exemption was proper because the organization had a substantial commercial purpose that served private rather than public interests although the nonprofit claimed that it had no connection direct or indirect with the for-profit the court found that the for-profit exerted considerable control_over the nonprofit's activities the nonprofit's only function was to present to the public for a fee ideas that were owned by the for-profit with materials and trainers supplied by the for-profit regardless of whether the payments made by the nonprofit to the for-profit were excessive the for-profit benefited substantially from the operation of the nonprofit the nonprofit was the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of the for-profit 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of its application_for exempt status the court found that the administrative record supported the service’s denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting dubious schemes in kj's fund raisers inc v commissioner 74_tcm_669 the court held that a nonprofit organization which sold lottery tickets on the premises of a for-profit business had a substantial non-exempt purpose to enhance the profits of the for-profit business the owners of the for-profit business formed the nonprofit organization purportedly to raise funds for distribution to charitable causes the nonprofit's lottery tickets were sold during the regular business hours by the owners and employees of the for-profit business the owners of the for-profit initially controlled the board and later indicated that it would vest control in unrelated parties the nonprofit opined that the organization would fold without the original founders of the organization as officers in finding that the nonprofit had a substantial nonexempt purpose the court reasoned that the owners of the for- profit were in a position to control the nonprofit additionally the court found that the publicity received by the for-profit was a significant benefit application of law you are not as described in sec_501 because you are not organized and operated exclusively for charitable educational or religious purposes further your earning inure to the benefit of b you are not as described in sec_1_501_c_3_-1 of the income_tax regulations because you are not organized exclusively for any of the purposes specified in sec_501 of the code your purposes further the interests of your creator b who also serves as your president and treasurer you do not meet the requirements of revproc_2010_9 supra because you have not provided sufficient detail to permit a conclusion that you will meet the requirements for exemption under irs sec_501 you are similar to an organization described in revrul_69_266 supra you are created and controlled by b who will be hired to perform chiropractic services that are similar to those offered at his own private practice f you state that the for-profit f can no longer afford to absorb the losses of individuals that cannot pay for their services you state that patients who cannot pay the for- profit f will be transferred to you and that there will be referrals between f and you in other words you were formed as an extension of his business you are similar to better business bureau supra because like it you too were formed for a nonexempt purpose namely you were formed to secure grants which are available only to nonprofit_corporations the facts above show the grants were to be used to hire staff acquire a larger facility purchase medical equipment and provide chiropractic services while you propose to provide some educational programs these programs have been performed under the name of for-profit f for years your primary activity based upon your activity description and your budget is the provision of chiropractic services to individuals that cannot pay for them through the for-profit f any educational and charitable activities that you may have are incidental to the furtherance of the private interests of individual b as stated in new dynamics supra you have failed to establish that your operations will further a charitable purpose and that you will not be operated for a substantial nonexempt private purpose while you exist as a separate legal entity from for-profit organization f you are clearly controlled by individual b who owns for-profit f your activities are identical to for-profit organization f's activities you refer to we throughout your application whereby you mingle the activities of the for- profit f with yours for example you state that we have been providing community education for years on the other hand you state that you will not conduct any activities until you receive grants while you have two other officers control appears to rest with b as he serves as both president and secretary there are no bylaws to indicate how your operations will be conducted moreover est of hawaii and kj's fund raisers inc held that the nonprofit's activities served the commercial purposes of the for-profit organizations that formed them even where individuals unrelated to the for-profit organizations formally controlled the nonprofit like those cases your operations will provide impermissible promotion of and business for the for-profit business of your founder conclusion based on the above facts and law we conclude that you do not qualify for exemption under sec_501 of the irc as outlined below private rather than public interests are being served therefore prohibiting you from qualifying for exemption under sec_501 of the irc specifically the private interests of individual b are being served through your activities you have failed to establish that you further an exclusively charitable purpose and that you will not be operated for a substantial nonexempt private purpose the activities of b’s business f and you are so intertwined that it is difficult to distinguish the two entities in a meaningful way you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations group room p o box cincinnati oh internal_revenue_service eo determinations group main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure publication
